         Case 1:20-cv-00294-DCN Document 4 Filed 08/06/20 Page 1 of 6




                          UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

  JASON ALLEN MELSON, SR.,
                                                   Case No. 1:20-cv-00294-DCN
         Plaintiff,
                                                   MEMORANDUM DECISION AND
          v.                                       ORDER

  FORTE CONSTRUCTION SERVICES
  LLC,

         Defendant.


                                   I. INTRODUCTION

       Pending before the Court is Plaintiff Jason Allen Melson Sr.’s Complaint (Dkt. 2)

and Application for Leave to Proceed in Forma Pauperis (Dkt. 1). Pursuant to 28 U.S.C. §

1915, the Court must review Melson’s request to determine whether he is entitled to

proceed in forma pauperis—which permits civil litigants to proceed without prepayment

of the filing fee or to pay the filing fee over time. Rice v. City of Boise City, No. 1:13-CV-

00441-CWD, 2013 WL 6385657, at *1 (D. Idaho Dec. 6, 2013). Because he is filing to

proceed in forma pauperis, the Court must also undertake an initial review of Melson’s

Complaint to ensure it meets the minimum required standards.

       For the reasons explained below, the Court GRANTS Melson’s application to

proceed in forma pauperis and will allow him to pay the filing fee over time. Further, the

Court finds Melson’s Complaint legally sufficient to survive initial review.

               II. APPLICATION TO PROCEED IN FORMA PAUPERIS

       “[A]ny court of the United States may authorize the commencement, prosecution or


MEMORANDUM DECISION AND ORDER - 1
         Case 1:20-cv-00294-DCN Document 4 Filed 08/06/20 Page 2 of 6




defense of any suit, action or proceeding, civil or criminal, . . . without prepayment of fees

or security therefor[.]” 28 U.S.C. § 1915(a)(1). In order to qualify for in forma pauperis

status, a plaintiff must submit an affidavit that includes a statement of all assets he

possesses and indicates that he is unable to pay the fee required. The affidavit is sufficient

if it states that the plaintiff, because of his poverty, cannot “pay or give security for the

costs” and still be able to provide for himself and dependents “with necessities of life.”

Adkins v. E.I. DuPont de Numours & Co., 335 U.S. 331, 339 (1948). The affidavit must

“state the facts as to affiant’s poverty with some particularity, definiteness and certainty.”

United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981) (internal quotation marks and

citation omitted).

       The Court has examined Melson’s application to proceed in forma pauperis finds

that Melson has not conclusively established his indigency. Melson lists his monthly

income as $3,551.00 and his monthly expenses as $5,802.90. Dkt. 1, at 2–3, 5–6. Melson

also indicates he has few assets, minor debt obligations (Dkt. 1, at 4–5), and that he cares

for his five-year-old son as a single father without receiving any child support payments

(Dkt. 2-2, at 1). Melson’s monthly expenses subtracted from his monthly income would

indicate that he lives in a deficit of $2,251.90 per month. While that is a cause for concern,

Melson does not explain how the deficit is paid each month. Given Melson’s steady income

from his construction job and food stamps, the Court finds Melson’s application for in

forma pauperis status is insufficient to establish his indigence. That said, the Court will

allow Melson to pay this fee over time to reduce any financial burden. Melson must pay

the fee in $50 monthly installments.


MEMORANDUM DECISION AND ORDER - 2
          Case 1:20-cv-00294-DCN Document 4 Filed 08/06/20 Page 3 of 6




                              III. SUFFICIENCY OF COMPLAINT

       The Court is required to screen complaints that are brought by litigants who seek in

forma pauperis status. See 28 U.S.C. § 1915(e)(2). The Court must dismiss a plaintiff’s

complaint, or any portion thereof, if it: (1) is frivolous or malicious; (2) fails to state a claim

upon which relief can be granted; or (3) seeks monetary relief from a defendant who is

immune from such relief. See 28 U.S.C. § 1915(e)(2)(B)(i–iii). To state a claim upon which

relief can be granted, a plaintiff’s complaint must include facts sufficient to show a

plausible claim for relief. See Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009).

       During this initial review, courts generally construe pro se pleadings liberally,

giving pro se plaintiffs the benefit of any doubt. See Resnick v. Hayes, 213 F.3d 443,447

(9th Cir. 2000). Even so, plaintiffs—whether represented or not—have the burden of

articulating their claims clearly and alleging facts sufficient to support review of each

claim. Pena v. Gardner, 976 F.2d 469, 471 (9th Cir. 1992). Additionally, if amending the

complaint would remedy the deficiencies, plaintiffs should be notified and provided an

opportunity to amend. See Jackson v. Carey, 353 F.3d 750, 758 (9th Cir. 2003).

       This Court is a court of limited jurisdiction and as such, can only hear cases and

controversies that involve a federal question (28 U.S.C. § 1331) or satisfy federal diversity

jurisdiction requirements (28 U.S.C. § 1332). The Court will have original jurisdiction “of

all civil action arising under the Constitution, laws, or treaties of the United States.” Id.

Additionally, the Court will have supplemental jurisdiction “over all other claims that are

so related to claims in the action within such original jurisdiction that they form part of the

same case or controversy . . . .” 28 U.S.C. § 1367(a).


MEMORANDUM DECISION AND ORDER - 3
         Case 1:20-cv-00294-DCN Document 4 Filed 08/06/20 Page 4 of 6




       Here, Melson accuses Forte Construction Services LLC (“FCS”), his former

employer, of violating his civil rights. Dkt. 2-1, at 3. As part of his Complaint, Melson

included his Idaho Human Rights Commission (“IHRC”) Dismissal and Notice of Suit

Rights. Dkt. 2-5. In those submissions, Melson states he was discriminated against because

of his sex. Dkt. 2. Melson contends FCS discriminated against him multiple times from

approximately January 20, 2020 to June 11, 2020. Dkt. 2-1, at 4.

       At face value, Melson’s pro se complaint contains issues all arising from violations

of the Civil Rights Act of 1964, Title 42, Chapter 21, Subchapter VI—a federal statute—

which provides this Court with jurisdiction under § 1331. Melson accuses FCS of

discriminatory conduct—specifically that he was subject to retaliation, harassment, and a

hostile work environment because of his parental responsibilities and because he is “a Male

Construction worker and single father of a young child[.]” Dkt. 2-2, at 2.

       The Civil Rights Act of 1964 states, in relevant part, that “It shall be an unlawful

employment practice for an employer . . . to discharge any individual, or otherwise to

discriminate against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s race, color, religion, sex, or

national origin . . . .” 42 U.S.C. § 2000e-2(a)(1).

       To establish a prima facie case of retaliation, a plaintiff must show “(1) involvement

in a protected activity, (2) an adverse employment action, and (3) a causal link between the

two.” Tatum v. Davita Healthcare Partners, Inc., 790 Fed. Appx. 58, 60 (9th Cir. 2019)

(citing Brooks v. City of San Mateo, 229 F.3d 917, 928 (9th Cir. 2000). Additionally, to

establish a prima facie hostile-work-environment claim, a plaintiff must show (1) the


MEMORANDUM DECISION AND ORDER - 4
          Case 1:20-cv-00294-DCN Document 4 Filed 08/06/20 Page 5 of 6




defendants subjected him to verbal or physical abuse based on his sex; (2) the conduct was

unwelcome; and (3) the conduct was “sufficiently severe or pervasive to alter the

conditions of the victim’s employment and create an abusive working environment.” Fuller

v. Idaho Dep’t of Corrs., 865 F.3d 1154, 1161 (9th Cir. 2017) (citing Fuller v. City of

Oakland, 47 F.3d 1522, 1527 (9th Cir. 1995).

       In this case, Melson states that he was subjected to retaliation when he was fired

after he missed work for his son’s medical needs, requested that his union representative

be present before signing a “no call no show” warning written by his supervisor, and

reported the warning to the superintendent. Dkt. 2-2, at 2. Melson claims he was treated

differently than other employees of FCS who “where [sic] allowed to take time off work

for medical, dental, and recreational reasons.” Dkt. 2-2, at 1. Additionally, Melson states

the documents FCS sent to the IHRC and to the Idaho Department of Labor “where [sic]

clearly not the same and where [sic] retaliatory in nature.” Dkt. 2-2, at 2. Melson states he

was subjected to a hostile work environment when asked “why can’t your mother take

[your son] to his appointments” and being told on several occasions to not speak with union

representatives about the issues he was having at work due to his parental responsibilities.

Dkt. 2-2, at 2.

       Because of the plausibility of Melson’s allegations and his status as a pro se litigant,

the Court finds Melson’s Complaint sufficient to survive initial review.

                                    IV. CONCLUSION

       Melson’s application to proceed in forma pauperis does not establish his indigency;

however, the Court will allow Melson to pay the filing fee over time. Melson must pay $50


MEMORANDUM DECISION AND ORDER - 5
             Case 1:20-cv-00294-DCN Document 4 Filed 08/06/20 Page 6 of 6




a month towards the filing fee. Additionally, Melson’s Complaint is legally sufficient at

this stage and this case may proceed.

                                                   V. ORDER

        1.      Melson’s Application for Leave to Proceed in Forma Pauperis (Dkt. 1) is

                GRANTED as stated herein. Melson need not prepay the fee in full; however,

                he must pay $50.00 per month to the Clerk of Court, on or before the last day

                of each month, until the filing fee is paid in full. Failure, at any time, to

                comply with this payment schedule may result in dismissal of this case

                without further notice. The first payment is due on or before the last day of

                August 2020. The Court will allow Melson to file and serve the Complaint

                before this payment is received.

        2.      After an initial review of the Complaint, the Court will allow Melson to

                proceed with his claims against Defendant.

        3.      Melson may proceed with service of the Summons of his Complaint in

                accordance with applicable procedures.1


                                                          DATED: August 6, 2020


                                                          _________________________
                                                          David C. Nye
                                                          Chief U.S. District Court Judge

1
  The Court advises Melson that he is subject to the same rules of procedure as parties represented by
counsel. See United States v. Merrill, 746 F.2d 458, 465 (9th Cir. 1984). Melson may obtain additional
information about how to proceed as a self-represented party, as well as copies of the Federal Rules of Civil
Procedure and the District of Idaho Local Civil Rules, on the Court’s website:
http://www.id.uscourts.gov/district/forms_fees_rules/Civil_Rules.cfm.


MEMORANDUM DECISION AND ORDER - 6
